Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of cane furniture similar in all material respects to that the subject of Calif-Asia Co., Ltd. v. United States (39 C. C. P. A. 133, C. A. D. 475), the chairs in question were held dutiable at 20 percent under the provision in paragraph 412, as modified by T. D. 51802, for chairs, wholly or in chief value of wood, and furniture, other than chairs, was held dutiable at 12}i percent under said modified paragraph,